DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Luke Holst on 6/1/2021.
Amended the claims in the application as follows:
	Claim 1: An anchoring system for implanting a left atrial appendage (LAA) occluder device within the LAA of a heart, comprising:
the LAA occluder device;
an anchor comprising a first half, an opposite second half and a shaft connecting the first half to the second half;
a contracted first position of the anchor;
a deployed second position of the anchor;
the LAA occluder device in a retracted condition and the anchor in the contracted first position configured to be advanced into the LAA;
the second half and the shaft of the anchor in the contracted first position configured to be advanced through a hole through ana middle myocardium layer, and an outer epicardium layer of a

the second half of the anchor configured to expand from the contracted first position to the deployed second position in the pericardial space; 
the shaft of the anchor configured to reside inside the hole through the inner endocardium layer, the middle myocardium layer, and the outer epicardium layer of the LAA wall;
the first half of the anchor configured to expand from the contracted first position to a partially deployed second position within the LAA occluder device;
the LAA occluder device configured to expand and occlude the LAA;
the first half of the anchor configured to expand from the partially deployed second position to the deployed second position within the LAA occluder device; and
the anchor configured to pin the LAA occluder device between the first half of the anchor in the deployed second position and against the LAA wall inside the LAA;
wherein the LAA occluder device is configured to be moored to the LAA wall via the anchor implanted through the inner endocardium layer, the middle myocardium layer, and the outer epicardium layer of the LAA wall.

	Claim 2: The anchoring system of claim 1, further comprising:
the LAA occluder device detachable from the anchor;
the anchor configured to be left implanted through the LAA wall of the LAA at a first location;
the LAA occluder device configured to be retrieved from the LAA; 
the LAA occluder device and a second anchor configured to be advanced into the LAA;
the second anchor configured to be advanced through the LAA wall of the LAA at a second location; 
the LAA occluder device configured to expand to occlude the LAA; and
the second anchor configured to pin the LAA occluder device against the LAA wall inside the LAA at the second location;
the middle myocardium layer, and the outer epicardium layer of the LAA wall.

	Claim 3: The anchoring system of claim 1, further comprising:
the LAA occluder device detachable from the anchor;
the anchor configured to be left implanted through the LAA wall of the LAA;
the LAA occluder device configured to be retrieved from the LAA; 
a second occluder device configured to be advanced into the LAA;
the second LAA occluder device configured to be attached to the anchor implanted in the LAA wall of the LAA; 
the second LAA occluder device configured to expand to occlude the LAA; and
the anchor configured to pin the second LAA occluder device against the LAA wall inside the LAA;
wherein the second LAA occluder device is configured to be moored to the LAA wall via the anchor implanted through the inner endocardium layer, the middle myocardium layer, and the outer epicardium layer of the LAA wall.

	Claim 12: An anchoring system for implanting a left atrial appendage (LAA) occluder device within the LAA of a heart, comprising:
an anchor comprising a first half, an opposite second half and a shaft connecting the first half to the second half;
the first half of the anchor comprising the LAA occluder device configured to occlude the LAA of the heart to prevent blood from pooling, collecting and/or forming blood clots in the LAA during atrial fibrillation to reduce the risk of stroke;
a contracted first position of the anchor;
a deployed second position of the anchor;
the anchor configured to be advanced into the LAA, wherein the anchor is in the contracted first position;
the shaft of the anchor in the contracted first position configured to be advanced through a hole through ana middle myocardium layer, and an outer epicardium layer of a
the second half of the anchor in the contracted first position configured to be advanced into a pericardial space from the LAA;
the second half of the anchor configured to expand from the contracted first position to the deployed second position in the pericardial space; 
the shaft of the anchor configured to reside inside the hole through the inner endocardium layer, the middle myocardium layer, and the outer epicardium layer of the LAA wall;
the first half of the anchor comprising the LAA occluder device configured to expand from the contracted first position to the deployed second position to occlude the LAA;
the second half of the anchor configured to pin the LAA occluder device against the LAA wall inside the LAA in the deployed second position;
wherein the LAA occluder device is configured to be moored to the LAA wall via the second half of the anchor 

	Claim 13: The anchoring system of claim 12, further comprising:
the anchor comprising the LAA occluder device configured to be retrieved from the LAA; 
a second anchor configured to be advanced into the LAA;
a first half of the second anchor comprising a second LAA occluder device;
the second anchor configured to be implanted in the LAA wall of the LAA; and
the second LAA occluder device configured to be released to occlude the LAA; 
a second half of the second anchor configured to pin the second LAA occluder device against the LAA wall inside the LAA;
wherein the second LAA occluder device is configured to be moored to the LAA wall via the second half of the second anchor 

Claims 18-20 are canceled. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose an anchor comprising a first half, an opposite second half and a shaft connecting the first half to the second half and the first half of the anchor configured to expand from the contracted first position to a partially deployed second position within the LAA occluder device; and the anchor configured to pin the LAA occluder device between the first half of the anchor in the deployed second position and against the LAA wall inside the LAA (claim 1) and the second half and the shaft of the anchor in the contracted first position configured to be advanced through the hole through the inner endocardium layer, the middle myocardium layer, and the outer epicardium layer of the LAA wall, the second half of the anchor in the contracted first position configured to be advanced into a pericardial space from the LAA and the second half of the anchor configured to pin the LAA occluder device against the LAA wall inside the LAA in the deployed second position (claim 12).
The prior art of record of Slaughter (US Pub No. 2015/0250482) and Van Tassel (US Pub No. 2012/0283773) (Figures 14-17) discloses everything in claim 1 except for the anchor comprising a first half, an opposite second half and a shaft connecting the first half to the second half and the first half of the anchor configured to expand from the within the LAA occluder device and the anchor configured to pin the LAA occluder device between the first half of the anchor in the deployed second position and against the LAA wall inside the LAA (claim 1). As shown in Figures 16-17 of Van Tassel, the anchor 130 does expand from the contracted first position to a partially deployed second position but fails to disclose the anchor being within the LAA occluder device (40) and the anchor configured to pin the LAA occluder device between the first half of the anchor in the deployed second position and against the LAA wall inside the LAA. Also, as shown in Figure 12N of Slaughter, Slaughter fails to disclose the anchor 340 being within the LAA occluder device 330 and the anchor configured to pin the LAA occluder device between the first half of the anchor in the deployed second position and against the LAA wall inside the LAA (claim 1).
The prior art of record of Slaughter and Van Tassel discloses everything in claim 12 except for the second half and the shaft of the anchor in the contracted first position configured to be advanced through the hole through the inner endocardium layer, the middle myocardium layer, and the outer epicardium layer of the LAA wall; the second half of the anchor in the contracted first position configured to be advanced into a pericardial space from the LAA and the second half of the anchor configured to pin the LAA occluder device against the LAA wall inside the LAA in the deployed second position (claim 12). The second half (130) of the anchor of Van Tassel as shown in Figures 16-17 is not configured to pin the LAA occluder device (40) against the LAA wall inside the LAA in the deployed second position. Figures 16-17 of Van Tassel clearly shows the occluder device (40) at the entrance of the LAA and is not against the LAA inside the LAA in the deployed second position. Also, the second half (340) of the anchor of Slaughter is not configured in being advanced through the hole through the inner endocardium layer, the middle myocardium layer, and the outer epicardium layer of the LAA wall since it is only positioned outside the LAA as shown in Figure 12N and also, the second half (340) of the anchor of Slaughter is not configured to be advanced into a pericardial space from the LAA since the second half (340) of the anchor never enters the LAA as shown in Figures 12D to 12N. 
The limitations as stated above in claims 1 and 12 have divergent structures as such they would not be obvious to modify. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771